Citation Nr: 0208734
Decision Date: 07/31/02	Archive Date: 11/06/02

DOCKET NO. 96-45 556A              DATE JUL 31, 2002

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

1. Entitlement to an effective date for service connection for
post-traumatic stress disorder (PTSD) prior to April 7, 1995.

2. Entitlement to an evaluation in excess of 30 percent for PTSD
from June 1, 1995, to March 30, 1997.

REPRESENTATION

Appellant represented by: Michael Wildhaber, Attorney

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from May 1966 to April 1968. His DD
214 reflects that he served in the Republic of Vietnam for one (1)
year and that he was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veteran's Appeals (Board)
from a January 1996 decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto
Rico which granted service connection for PTSD and a 100 percent
temporary total rating based on VA hospitalization was awarded
effective April 7, 1995, and a 30 percent schedular rating was
assigned effective June 1, 1995.

A May 1999 rating action granted a 100 percent schedular rating for
the service-connected PTSD under 38 C.F.R. 4.130, Diagnostic Code
9411, effective March 31, 1997, and determined that a claim for a
total disability rating based on individual unemployability due to
service-connected disability (TDIU) (the veteran is service-
connected only for PSD) was rendered moot by the grant of a 100
percent schedular rating. However, the grant of a 100 percent
schedular rating was not made retroactive to June 1, 1995, the date
of the assignment of a schedular evaluation, of 30 percent, which
was less that a 100 percent schedular rating. According, as to the
evaluation of the service-connected PTSD, the May 1999 rating was
not a full grant of the benefit sought on appeal and the issue of
entitlement to an evaluation in excess of 30 percent for PTSD from
June 1, 1995, to March 30, 1997, remains for appellate
consideration.

An August 1999 Board decision which denied an effective date for
service connection for PTSD prior to April 7, 1995, was appealed to
the United States Court of Appeals for Veterans Claims (Court)
which, based upon a Joint Motion for Remand requesting translation
of documents in Spanish, vacated the August 1999 Board decision and
remanded the case to the Board for further adjudication.

- 2 -

As to the May 1999 rating action comment that the TDIU claim was
moot, the question remains open as to whether the veteran could
have been assigned an earlier 100 percent rating on an
extraschedular basis under 38 C.F.R. 3.321(b)(1) or an earlier TDIU
rating (under either 38 C.F.R. 4.16(a) or 38 C.F.R. 4.16(b)
[extraschedular TDIU rating]). Generally see James v. West, No. 98-
1407, Order (U.S. Vet. App. June 22, 2000); Hendrix v. West, No.
98-1492, slip op. (U.S. Vet. App. June 6, 2000) (Memorandum
Decision); and VAOGCPREC 6-99. This matter has not yet been
addressed by the RO and is referred to the RO for initial
adjudication.

FINDINGS OF FACT

1. The veteran's original claim for VA pension benefits was
received in December 1984 and was denied by a rating action in
November 1986. There was no appeal.

2. The veteran's reopened claim for pension benefits was received
on August 15, 1989 and was denied by an October 1990 rating action
but during an appeal from that denial, and following remands by the
Board in May 1991 and April 1994, entitlement to pension benefits
was granted by rating action in March 1995 (effective August 15,
1989).

3. The veteran received psychiatric VA outpatient treatment since
at least June 1990, but those records, and private clinical
records, do not reflect an intent or desire to claim, or a belief
of entitlement to, compensation for PTSD.

4, In VA Form 21-4138, Statement in Support of Claim, received on
April 13, 1994, the veteran reported having been treated for PTSD
and attached a copy of a discharge summary of VA hospitalization in
August and September 1993, reflecting a discharge diagnosis of
PTSD.

5. A Board of three VA psychiatrists in May 1994 rendered diagnoses
of a schizophrenic disorder, residual type, with depression, and
schizoid personality

3 -

features, and also concluded that the veteran did not meet the full
diagnostic criteria for a diagnosis of PTSD.

6. The discharge summary of VA hospitalization from April 7 to May
17 1995, reflects a discharge diagnosis of PTSD.

7. A VA Form 21-4138, Statement in Support of Claim, was received
on July 10, 1995, in which the veteran specifically claimed service
connection for PTSD.

8. In December 1995, the same Board of three VA psychiatrists
rendered a diagnosis of PTSD.

9. During the period from June 1, 1995, to November 6, 1996, the
service- connected PTSD was manifested by anxiety, irritability and
isolation, depression, indicative of no more than definite
psychiatric impairment.

10. During the period from November 7, 1996, to March 30, 1997, the
service- connected PTSD was manifested by depressed mood, anxiety,
chronic sleep impairment, mild memory loss, resulting in
intermittent periods of inability to perform occasional tasks.

CONCLUSIONS OF LAW

1. An effective date for service connection for PTSD prior to April
7, 1995, is not warranted. 38 U.S.C.A. 5110(b) (West 1991); 38
C.F.R. 3.400(b)(2)(i) (2001).

2. From June 1, 1995, to November 6, 1996, the schedular criteria
for a rating in excess of 30 percent rating for PTSD were not met.
38 U.S.C.A. 1155, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 &
Supp. 2002; 38 C.F.R. 4.1, 4.7, 4.21, 4.132, Diagnostic Codes 9411
(effective from February 3, 1988 to November 6, 1996); see 66 Fed.
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R
3.102, 3.156(a), 3.159 and 3.326(a)).

- 4 -

3. From November 7, 1996, to March 30, 1997, the schedular criteria
for a rating in excess of 30 percent for PTSD were not met. 38
U.S.C.A. 1155, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 &
Supp. 2002; 38 C.F.R. 4.1, 4.7, 4.21, 4.132, Diagnostic Codes 9411
(effective from since November 7, 1996); see 66 Fed. Reg. 45,620
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 3.102,
3.156(a), 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act (VCAA) of
2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) (codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp.
2001)) became effective. It rewrites the 38 U.S.C. 5100-5107 "duty
to assist" provisions, eliminates the well-grounded claim
requirement, and requires VA to provide additional assistance in
developing all facts. It is applicable to claims pending at the
time of its enactment, including the case presently before the
Board. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).
Regulations implementing the VCAA were published at 66 Fed. Reg.
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326 (2001)) and (unless otherwise noted
herein) made effective as of the date of the enactment of the VCAA.

The VCAA and implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provides that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. It also includes new notification provisions.

5 -

The RO has not addressed the matter now before the Board since the
enactment of the VCAA. However, in this case, all pertinent
evidence is already on file and it has not been alleged that there
is any outstanding evidence which is not already on file.

To prevail, both factual entitlement and a claim, formal or
informal, would have to exist prior to April 7, 1995 and this will
be addressed herein but this matter can not be effected by the
submission of new evidence.

Where the appellant was fully notified and aware of the type of
evidence required to substantiate his claims and where there has
been extensive factual development of the case which indicates that
no additional assistance would aid in further developing the claim,
the VCAA is inapplicable. Wensch v. Principi, 15 Vet. App. 362, 367
- 68 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143, 149
(2001)). See also VCAA 114 Stat. 2097, 5103A(a)(2) (West Supp.
2001) (The Secretary is not required to provide assistance "if no
reasonable possibility exists that such assistance would aid in
substantiating the claim.").

Here, there is no reasonable possibility that obtaining additional
evidence would substantiate the claim for an earlier effective date
for service connection for PTSD. Thus, the VCAA is inapplicable.

II. Effective Date for Service Connection for PTSD

Background

A private clinical record of September 21, 1981, reflects that on
that date, the veteran developed, in part, anxiety and on
evaluation was found to have high blood pressure. His major problem
was related to an anxiety state. He was nervous, had problems with
his sleep, and also had nightmares. The diagnosis was "Anxiety
State - Pending Relation."

Additional private clinical records (which have been translated)
reflect that in October 1981, it was reported that the veteran had
been restless and in despair since

- 6 -

his military service in Vietnam; and, although he had sought VA
treatment for hypertension, he had not informed VA that he was
nervous. In January 1982, it was noted that there were
discrepancies in the psychiatric history that he related inasmuch
as he sometimes stated that his psychiatric disorder began due to
his experiences in Vietnam and at other times indicated that it was
of one-year duration or of three months duration. A February 1982
psychiatric evaluation report reflects that he reported having been
frightened and nervous since about 3 years ago. It was also noted
that he had served in Vietnam. The diagnosis was that there was no
mental disorder.

Translated records from the Adult Out Patient Clinic reflect that
in June 1984, it was noted that the veteran had been transferred
from VA to that clinic with a diagnosis of an anxiety disorder
because he was not service-connected for that disorder. He reported
having nightmares of violence, such as when he was in Vietnam. He
also heard voices. The diagnosis was an anxiety disorder. In
October 1985, he had some problems with his wife. In December 1987,
it was noted that he had been treated at that facility since
October 1981. In August and September 1988, it was noted that he
was hallucinating.

VA outpatient treatment (VAOPT) records in 1978, as well as from
1983 to 1985, are on file. In January 1984, it was noted that he
had insomnia and nightmares but it was also reported that he did
not quality for treatment at a VA mental hygiene clinic because he
was not service-connected for psychiatric disability. It was for
this reason that in April 1984, he was to be referred to a private
clinic.

The veteran's original claim for VA pension benefits, VA Form 21-
528, was received in December 1984. It stated that his pension
claim was based in part upon a nervous condition but it did not
relate or even suggest the date of onset, cause or etiology of the
nervous condition.

On VA psychiatric evaluation in March 1986, the veteran did not
relate any psychiatric signs or symptom, or his clinical history,
to his period of military service. The diagnosis was a chronic
dysthymic disorder.

- 7 -

By letter in February 1987, the veteran was notified of a November
1986 rating action which denied entitlement to VA pension benefits,
but no appeal was taken.

VA Form 21-4138, Statement in Support of Claim, dated May 17, 1989,
was received on August 15, 1989, and was the veteran's reopened
claim for pension benefits. That claim made no mention of PTSD but
referred only to hypertension.

A VA psychiatric examination in June 1990 noted that "after [the
veteran] came back from service he was feeling very anxious and
restless but he went back to his previous job" where he remained
employed until 1981, when he was separated due to restlessness,
anxiety, and high blood pressure. The pertinent diagnosis was a
dysthymic disorder.

VA outpatient treatment (VAOPT) records of 1989 to 1991 reflect
that in June 1990 (on the day of the above examination), the
veteran sought help at a VA mental hygiene clinic. It was reported
that he had multiple family problems and he was referred for a
psychiatric evaluation. In August 1990, he sought referral to a VA
PTSD clinic and it was noted that he did not have that diagnosis
but complained of insomnia as well as nightmares and flashbacks of
Vietnam. PTSD was to be ruled out and he was referred to a PTSD
clinic. VAOPT records thereafter, including VAOPT records of 1991
and 1992, reflect continued treatment at a PTSD clinic for
psychiatric symptoms which he attributed to his military
experiences in Vietnam.

The veteran appealed an October 1990 rating action which denied
entitlement to VA pension benefits but the notice of disagreement
(NOD) of November 1990 and substantive appeal (VA Form 1-9) of
January 1990 made no reference to PTSD.

The appeal of the denial of pension benefits was remanded by the
Board in May 1991 and again in February 1994.

The veteran underwent VA hospitalization in August and September
1993 and the discharge diagnoses included PTSD.

In March 1994, the RO requested that the veteran execute and return
the forms necessary to obtain private medical records from 1991 to
the present and from his former employer.

By VA Form 21-4138, Statement in Support of Claim, received on
April 13, 1994, the veteran returned the forms and attached a copy
his August and September 1993 VA hospitalization discharge summary.
He also requested that his records of VA treatment for PTSD since
1989 be obtained.

On VA psychiatric examination by a Board of three (3) psychiatrists
in May 1994, the veteran related having recurrent memories and
nightmares about his service in Vietnam. It was noted that all
three psychiatrists had "examined very extensively the evidence in
the veteran's medical record as well as the report of the social
and industrial field survay [sic]." The diagnoses were residual
type schizophrenic disorder with depression and schizoid
personality features. It was the unanimous opinion of the Board
that the symptoms presented did not fulfill the diagnostic criteria
for PTSD. He had symptoms but not the full-blown condition. The
description of his behavior and the history he related were more
concurrent with a schizophrenic process with periods of
exacerbation, but currently in a residual phase, and it was
important to stress that in the past he had been treated with
antipsychotic medications, although a diagnosis of schizophrenia
had never been formally made.

A March 1995 rating action granted entitlement to VA pension
benefits, effective August 15, 1989 (date of receipt of the
reopened claim).

The veteran underwent VA hospitalization for PTSD beginning on
April 7, 1995, and remained hospitalized until May 17, 1995.

A VA Form 21-4138, Statement in Support of Claim was received on
July 10, 1995, in which the veteran stated "I have been treated at
VAH for PTSD [] Please consider my case for S/C for PTSD." The
veteran attached a copy of his DD 214.

- 9 -

Subsequently, the same Board of three (3) psychiatrists that
conducted an examination in May 1994, rendered a December 1995
report based on reexamination of the veteran and the unanimous
diagnoses were PTSD of delayed onset and a depressive disorder not
otherwise specified.

At discharge from VA hospitalization in March and April 1997, on VA
psychiatric examination in January 1998 (by one of the 3
psychiatrists that participated in both previous Board
evaluations), and at discharge from VA hospitalization in February
and March 1998 the diagnoses included PTSD.

Law and Regulations

The proper effective date for an original claim for service
connection under 38 U.S.C.A. 5110(b) (West 1991) and 38 C.F.R.
3.400(b)(2)(i) is the "[d]ay following separation from active
service or date entitlement arose if claim is received within 1
year after separation from service; otherwise, date of receipt of
claim, or date entitlement arose, whichever is later." See Godfrey
v. Derwinski, 2 Vet. App. 352, 356 (1992); KL v. Brown, 5 Vet. App.
205, 208 (1993); Mason v. Brown, 8 Vet. App. 44, 58 (1995).

Both the statute and the regulation clearly specify that for the
effective date for a grant of service connection to be effective
the day after service discharge, the claim must be "received"
within one year of service discharge. Here, it is undisputed that
the application for service connection was never "received" as
required by statute and regulation within one year of the 1968
service discharge.

A specific claim in the form prescribed by VA must be filed in
order for benefits to be paid. 38 U.S.C.A. 5101(a) (West 1991) and
38 C.F.R. 3.151(a) (2001). 38 U.S.C.A. 5101(a) is a clause of
general applicability and mandates that a claim must be filed in
order for any type of benefit to accrue or be paid. Jones v. West,
136 F.3d 1296, 1299 (Fed. Cir. 1998).

10 -

A claim "means a formal or informal communication in writing
requesting a determination of entitlement, or evidencing a belief
in entitlement, to a benefit." 38 C.F.R. 3.1(p) (2001). "Any
communication or action, indicating an intent to apply for one or
more benefits under the laws administered by [VA] may be considered
an informal claim. Such informal claim must identify the benefit
sought." 38 C.F.R. 3.155(a) (2001) (italics added).

"Therefore, before a VARO or the [Board] can adjudicate an original
claim for benefits, the claimant must submit a written document
identifying the benefit and expressing some intent to seek it. Cf.
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993), affd, 39 F3d. 1574
(Fed. Cir. 1994) (holding that VA's failure to forward an
application form to a claimant, who had submitted an informal claim
under section 3.155(a), waives the requirement to file a formal
application)." Brannon v. West, 12 Vet. App. 32, 35 (1998).

Analysis

The veteran's attorney has cited 38 C.F.R. 3.151(a) as authority
for the proposition that when the veteran filed claims for pension
benefits, the RO was required to simultaneously adjudicate a claim
of service connection for PTSD and that because the RO did not do
so, those claims remained open.

Under 38 C.F.R. 3.1(p), a claim of entitlement may be either formal
or informal written incommunication "requesting a determination or
entitlement or evidencing a belief in entitlement, to a benefit"
but under 38 C.F.R. 3.155(a), the benefit must be identified.
Inasmuch as 38 C.F.R. 3.151 (a) provides that because claims for
pension may be claims for service connection, and vice versa, (with
the greater benefit being awarded absent an election of the lesser
benefit) the VA has to exercise discretion under the regulation in
accordance with the contents of the application and the evidence in
support of it. The VA is not automatically required to treat every
compensation claim as also being a pension claim or vice versa. A
claim of entitlement may be either formal or informal written
communication requesting a determination or entitlement or
evidencing a belief in entitlement, to a

benefit. Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (holding that
under the facts of that case a claim for pension was not a claim
for service connection for PTSD).

Furthermore, in Stewart, Id., it was noted that even if the
appellant had filed an earlier pension claim, an earlier effective
date under the governing statutes and regulations, see 38 U.S.C.
5110(b) and 38 C.F.R. 3.400(b)(2), could not be awarded because
evidence necessary to award service connection, i.e., sufficient to
support a factual finding of the presence of PTSD, was not in the
record at the time of the earlier pension claim.

Here, the original pension claim was received in December 1984, and
while stating that the veteran's pension claim was based in part
upon a nervous condition, it did not relate or even suggest that
the nervous condition, first reported almost two (2) decades after
service, was in any way related to his military service.

His reopened pension claim received on August 15, 1989, (as
translated) mentions only hypertension and does not mention or
refer to PTSD or, indeed, to any psychiatric disorder.

Accordingly, on the facts in this case, the veteran's claims for
pension benefits were not claims for service connection for PTSD.

The veteran's attorney cites Hayre v. West, 188 F.3d 1327 (Fed.
Cir. 1999) for the legal proposition that since the prior pension
claims were, under 38 C.F.R. 3.151(a), also claims for service
connection for PTSD, the failure to adjudicate such claims for
service connection for PTSD constituted a grave procedural error
rendering any rating action denying service connection for PTSD
non-final. However, this argument is circular because in this case
there was no rating action denying service connection for PTSD
prior to the January 1996 rating action which granted service
connection for PTSD. Stated simply, if there was no prior rating
action adjudicating entitlement to service connection for PTSD,
then there could be no finality regardless of the holding in Hayre
v. West, 188 F.3d 1327 (Fed. Cir.

- 12 -

1999) (which dealt with a rating action denying a service
connection claim when not all requested service medical records
(SMRs) had been obtained).

The veteran's attorney further argues that because the veteran was
treated at a VA PTSD Clinic since at least 1990, VA was on notice
that the veteran had PTSD. It appears that this is an argument that
VA treatment records, including those from the VA PTSD clinic,
constituted at least an informal claim for service connection for
PTSD.

"The mere presence of medical evidence does not establish an intent
on the part of the veteran to seek [a benefit]." Brannon v. West,
12 Vet. App. 32 (1998) (citing KL v. Brown, 5 Vet. App. 205, 208
(1993) and Crawford v. Brown, 5 Vet. App. 33, 35 (1993)). While the
Board must interpret a claimant's submissions broadly, it is not
required to conjure up issues that were not raised by the
appellant. Brannon v. West, 12 Vet. App. 32 (1998) (citing Talbert
v. Brown, 7 Vet. App. 352, 356-57 (1995)). The Board is not
required to anticipate a claim for a particular benefit where no
intention to raise it was expressed. Talbert v. Brown, 7 Vet. App.
352, 356-57 (1995) (holding that the Board is not required to do a
'prognostication' but to review issues reasonably raised by the
substantive appeal). "The appellant must have asserted the claim
expressly or impliedly." Brannon, at 35 (citing Isenbart v. Brown,
7 Vet. App. 537, 540-41 (1995)).

Even with respect to having sought and received VA medical
treatment, there must be more than a mere assertion that a veteran
sought more than treatment; rather, there must be both a claim and
"evidence in the record that specifically identifies 'the benefit
sought,' as is required by the regulation to constitute an informal
claim." Dunson v. Brown, 4 Vet. App. 327, 330 (1993).

The veteran's VAOPT for psychiatric purposes on June 13, 1990, did
not relate his then reported anxiety to military service. Rather,
that record suggests it was due to circumstances of post service
origin. While, on VA psychiatric examination in September 1990 the
veteran reported that "after he came back from serving he was
feeling very anxious and restless but he went back to his previous
job."

- 13 -

Other private clinical records reflecting conflicting clinical
histories as to the onset of the veteran's psychiatric symptoms but
the mere submission of these records in conjunction with other VA
and private clinical records, reflecting treatment for other
nonservice-connected disabilities (primarily hypertension), do not
indicate an intent to claim service connection for PTSD. In fact,
nothing in any of the VA or private medical records can be
construed as expressing an intent to file a claim for, or a belief
in entitlement to, service connection for PTSD.

The veteran's attorney cites the criteria in 38 C.F.R. 3.304(f) as
previously in effect, which required a "clear" diagnosis of PTSD,
and not a confirmed diagnosis of PTSD, credible evidence of a
stressor, and a link between current symptoms and the inservice
stressor.

Here, the mere presence of diagnoses of PTSD prior to April 1995,
even assuming it establishes a clear diagnosis of PTSD, did not
establish a nexus between the current symptoms and inservice
stressors and there was no such medical opinion until either the VA
examination in December 1995, or the date of VA hospital admission
on April 7, 1995. The "clear diagnosis" requirement of 38 C.F.R.
3.304(f) does not take the place of the additional medical nexus
requirement.

Also, the veteran's attorney argues that because the same three
psychiatrists that conducted the May 1994 VA psychiatric
examination (when it was felt that the veteran did not meet all the
criteria for a diagnosis of PTSD), were the same three
psychiatrists that conducted the December 1995 VA psychiatric
examination (when a diagnosis of PTSD was rendered), the results of
the May 1994 board of psychiatrists examination should be ignored.
However, the Board is not free to ignore pertinent and relevant
evidence. This is true even if the evidence is conflicting or
consists of diagnoses or opinions which do not support a claim or
arise from physicians who subsequently change their diagnosis or
opinion. Generally see Colvin v. Derwinski, 1 Vet. App. 171, 174
(1991).

- 14 -

In VA Form 9S dated in April 1996, the veteran alleged that the
proper effective date for service connection for PTSD should be
April 13, 1994, date of receipt of his VA Form 21-4138, Statement
in Support of Claim, in which he stated that he had been
hospitalized for PTSD and had been treated for that disorder since
1989 and requested that records thereof be obtained.

While that VA Form 21-4138 was provided in response to a request to
execute and return authorization forms to obtain private clinical
records in conjunction with his claim for pension benefits,
liberally interpreted, it expresses a desire for, and an expression
of a belief of entitlement to, compensation for PTSD. Accordingly,
it constituted a formal claim for service connection for PTSD.

However, the effective date for service connection for PTSD is the
later of either the date of receipt of the claim, either a formal
or informal claim, and the date entitlement arose. Here, the April
1994 VA Form 21-4138 preceded the date of entitlement which is the
date of VA hospital admission on April 7, 1995 (with the diagnosis
of PTSD having been confirmed on VA examination in December 1995).

Accordingly, the proper effective date for service connection for
PTSD is April 7, 1995.

III. Increased Rating For PTSD

Law and Regulations

Disability evaluations are determined by use of a schedule of
ratings and are based on average impairment of earning capacity.
Separate Diagnostic Codes (DCs) identify the various disabilities.
38 U.S.C.A. 1155; 38 C.F.R. Part 4. All potentially applicable
regulations must be applied, Schafrath v. Derwinski, 1 Vet. App. 5
89 (1991), including 38 C.F.R. 4.1, 4.2, and 4.10 which require
review of the entire history with an emphasis on the effects of
disability, particularly on limitation of ordinary activity and
lack of usefulness. Not all disabilities will show all the
specified rating criteria but coordination of the rating with
functional

- 15 -

impairment is required. 38 C.F.R. 4.21. The higher of two
evaluations will be assigned if the disability more closely
approximates the criteria for that rating. Otherwise, the lower
rating is assigned. 38 C.F.R. 4.7. Consideration may not be given
to factors wholly outside the rating criteria. Massey v. Brown, 7
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet.
App. 625, 628 (1992)).

The appellant perfected an appeal as to the initial grant of
service connection and original assignment of 30 percent for the
now service-connected PTSD. Consistent with the facts found, the
rating may be higher or lower for segments of the time under review
on appeal, i.e., the rating may be "staged" and are not subject to
the provisions of 38 C.F.R. 3.105(e) (2001) (requiring notice and
a delay in implementation of a proposed rating reduction).
Fenderson, 12 Vet. App. 119 (1999).

On November 7, 1996, during the pendency of this appeal, the
criteria for rating psychiatric disorders were revised. Where the
law or regulation changes after a claim has been filed, the version
most favorable to the veteran will apply. Karnas v. Derwinski, 1
Vet. App. 308, 313 (1991). However, when amended regulations
expressly state an effective date and do not include any provision
for retroactive applicability, application of the revised
regulations prior to the stated effective date is precluded,
notwithstanding Karnas. VAOGCPREC 3-2000.

The veteran's PTSD is rated under Diagnostic Code 9411.

Under the version of the regulations in effect prior to November 7,
1996, a 30 percent rating was warranted where there was definite
impairment in the ability to establish or maintain effective and
wholesome relationships with people. The psychoneurotic symptoms
resulted in such reduction in initiative, flexibility, efficiency,
and reliability levels as to produce definite industrial
impairment. A 50 percent rating was warranted when the ability to
establish or maintain effective or favorable relationships with
people were considerably impaired, and when by reason of
psychoneurotic symptoms the reliability, flexibility and efficiency
levels were so reduced as to result in considerable industrial
impairment. A 70 percent

- 16 - 

evaluation was warranted where the ability to establish and
maintain effective or favorable relationships with people was
severely impaired, and the psychoneurotic symptoms were of such
severity and persistence that there was severe impairment in the
ability to obtain or retain employment. A 100 percent evaluation
was warranted (1) when the attitudes of all contacts except the
most intimate were so adversely affected as to result in virtual
isolation in the community; (2) where there were totally
incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality with disturbed thought or behavioral
processes associated with almost all daily activities such as
fantasy, confusion, panic, and explosions of aggressive energy
resulting in profound retreat from mature behavior; or (3) where
the veteran was demonstrably unable to obtain or retain employment.
38 C.F.R. 4.132, Code 9400 (in effect prior to November 7, 1996).

The term "definite" for purposes of a 30 percent rating under the
rating criteria in effect prior to November 7, 1996, is to be
construed as "distinct, unambiguous, and moderately large in
degree." It represents a degree of social and industrial
inadaptability that is "more than moderate but less than rather
large. VAOGCPREC 9-93. The Board, is bound by this interpretation
of the term "definite." 38 U.S.C.A. 7104(c) (West 1991). See also
Hood v. Brown, 4 Vet. App. 301 (1993).

Under the revised regulations, a 30 percent rating will be assigned
where there is occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, mild memory loss (such as forgetting names, directions,
recent events). A 50 percent rating will be assigned when there is
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short-term and long- term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation

- 17 -

and mood; difficulty in establishing and maintaining effective work
and social relationships. A 70 percent rating is warranted when
there is occupational and social impairment with deficiencies in
most areas, such as work, school, family relations, judgment,
thinking, mood, due to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a work-like setting); and the inability to establish and
maintain effective relationships. A 100 percent rating is warranted
if there is total occupational and social impairment, due to such
symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations; gross
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; memory loss for names of close
relatives, own occupation or own name. 38 C.F.R. 4.130, Diagnostic
Code 9411 (effective November 7, 1996).

Background

The veteran underwent VA hospitalization in April and May 1995 due
to anxiety, irritability, apprehension, fearfulness, inability to
sleep, distressing and intensive recollections of war, and memories
of the death of his peer. During the first two weeks of
hospitalization he remained alone, isolating himself from other,
and was depressed. He did not participate in prescribed or
unprescribed activities and was treated with the lowest effective
dose of medication. Occupational, recreational, and individual
therapy, community meetings, and ward rounds were provided by the
Ward Therapeutic team. The length of his stay had to be prolonged
due to depression. During his 3rd week, he started participating in
ward activities and his interpersonal relationships with peers and
staff improved. He had a good response to treatment and at
discharge he was in full contact with reality and he was not
suicidal or homicidal. There was no evidence of side effects of
medication. His 

- 18 -

medications included Vasotec, Prozac, Procardia, and Xanax. At
discharge was considered to be unemployable. His physical activity
was restricted, as tolerated, due to hypertension. The discharge
diagnoses were PTSD; depression, not otherwise specified; arterial
hypertension; chronic low back pain; and hypercholesterolemia. His
Global Assessment of Functioning (GAF) scale score was 70 and his
estimated maximum score in the last year was 45.

VA outpatient treatment (VAOPT) records reflect that in August 1995
the veteran reported having poor communications with his wife, who
did not wish to come with the veteran for his VA appointments. He
was contemplating obtaining a divorce, since he and his wife had
been separated for some time. In September 1995 his wife
accompanied him to his appointment. He related concerns about his
disabled child.

In December 1995 the veteran was evaluated by a Board of three VA
psychiatrists, to determine whether he had PTSD. His claim file and
VA medical records were reviewed. It was noted that he lived with
his wife and 3 children, but it was also reported that he was
separated from his wife. He received VA pension benefits and
retirement benefits, as a retired policeman. His military
experiences were recounted, as was his past psychiatric treatment.
He complained of nightmares, recurrent thoughts and flashbacks of
experiences in Vietnam which, he reported, had affected his job,
his personal life (3 marriages), and physical consequences (having
hypertension). He related that his psychiatric symptoms worsened
during the Christmas season.

The veteran reported that he stayed at home all day due to
irritability and an inability to stand and deal with his wife and
children. He complained of depression, irritability, and extreme
anxiety, as well as a lost of control when he heard airplanes and
firecrackers. He complained of smelling, at times, blood and burnt
flesh. He reported an inability to withstand crowds and noises and
of having violent responses. He had difficulty with his wife due to
his behavior.

- 19 -

On mental status evaluation the veteran was clean, bearded, and
adequately dressed. He was alert and fully oriented. His mood was
depressed and his affect was blunted. His attention was good and
his concentration and memory were fair. His speech was clear and
coherent. He became extremely shaky when describing his experiences
in Vietnam. He was not hallucinating. He was not suicidal or
homicidal. His insight and judgment were fair. He exhibited good
impulse control. He was considered to be competent to handle his VA
finds. The diagnoses were PTSD, of delayed onset, and a depressive
disorder, not otherwise specified. His GAF score was 50.

VAOPT records reveal that in April 1996 the veteran was alert and
cooperative. In June 1996 his speech was relevant. He was alert and
logical. He had no delusions or ideas of reference. There was no
depression.

The veteran underwent VA hospitalization in March and April 1997
due to family conflicts concerning one of his children, depression,
insomnia, nightmares about Vietnam, and poor control of aggressive
impulses in the community. He had thoughts of killing his child and
himself. He felt guilty and sad due to his aggressiveness and
frequent arguments with his ex-wife and people on the street. He
was admitted to prevent further decompensation and harm to himself
and others. He was treated with Prozac, Xanax, nifedipine, and
Indomethacin. Later, after a ward transfer, he was prescribed
Trilafon to curtail "voices" and his poor control of aggressive
impulses. He was referred for occupational and recreational
therapies and was given individual supportive psychotherapy. He
made a rather fast and uneventful improvement of his acute
admission symptoms. At discharge he did not verbalize ideas of
aggression to himself or others and was not experiencing flashback.
He was sleeping and eating well and was not potentially dangerous.
He was able to continue treatment on an ambulatory basis but
remained unable to handle funds or to engage in any gainful work or
occupation. He could perform the activities of daily living. The
discharge diagnoses included chronic PTSD and depression, not
otherwise specified. His current GAF score was 35 and his estimated
maximum GAF score in the past year was 55.

- 20 -

On VA psychiatric examination in January 1998, it was noted that
the veteran had been separated from his wife for about 3 to 4 years
and was currently living with his brother. He stayed at home by
himself, except when he went out to see his children. He reported
that the sounds of shots and firecrackers during the Christmas
season aggravated his psychiatric condition and brought back
memories of experiences in Vietnam. This brought about an increase
in his nightmares, for which he took extra medication.

On mental status evaluation the veteran was well nourished but
rather careless in his personal appearance. He was aware of the
interview situation and was cooperative, although he became tearful
when speaking about Vietnam. His answers were relevant and
coherent. He was depressed, anxious, felt restless, and had
decreased sleep. There was an increase in his memories of Vietnam
combat. He was preoccupied about his handicapped daughter. When
asked about his past ideas of killing his daughter, he stated that
if he ever did kill himself, he would kill his daughter first
because he did not wish to leave her alone and abandoned with no
one to care for her. He had suicidal ruminations and death wishes.
His affect was adequate to his emotional content. His mood was very
tense and quite depressed. He was fully oriented and his memory was
preserved. His intellectual functioning was maintained. His
judgment was fair and his insight was superficial. He was
considered to be mentally competent to handle VA funds. The
diagnoses were chronic PTSD with strong depression. His GAF score
was 50.

The veteran underwent VA hospitalization in February and March 1998
and at admission it was noted that he was living by himself. He was
admitted due to feeling anxious, as well as being sad and tearful.
Also, he had a low energy level and again had suicidal and
homicidal ideation, concerning his daughter and himself. On mental
status evaluation he was well groomed and cooperative. He was
talkative. His mood was depressed but was adequate and appropriate
to his affect. He was logical, coherent, and relevant. He was not
hallucinating and was not delusional. He was not suicidal or
homicidal. He was well oriented in place and person but disoriented
as to time. His judgment and insight were poor. During his
hospitalization he was treated with psychotropic medication. At the
beginning he

- 21 -

was depressed, tearful, and isolated but during hospitalization he
was able to ventilate his feeling and instructed on alternative
means of dealing with anger. He improved and at discharge he was
not suicidal or homicidal and he was fully oriented. The discharge
diagnoses included PTSD and depression, not otherwise specified.
His GAF score at admission was 35 and his estimated maximum GAF
score in the past year was 50.

Analysis

During the time from June 1, 1995, until the new psychiatric rating
criteria became effective (on November 7, 1996) the veteran had
complaints of irritability, extreme anxiety, depression, sleep
impairment, poor impulse control, and symptoms specific to PTSD
concerning experiences in Vietnam. He had a depressed mood and
blunted affect.

On examination in December 1995 the veteran had good impulse
control, except that he became shaky when describing experiences in
Vietnam. However, neither the findings during hospitalization in
April and May 1995 nor on VA examination in December 1995
demonstrate any impairment in his contact with reality or
orientation. At those times he was also neither suicidal nor
homicidal and did not express suicidal or homicidal ideation. There
was also no evidence of impairment of his attention, concentration,
memory or speech. His GAF score of 70, at discharge from VA
hospitalization in May 1995, indicated some mild symptoms or some
difficulty in social, occupational, or school functioning, but
generally functions pretty well with some meaningful interpersonal
relationships. His GAF score of 50 on VA examination in December
1995 indicated serious symptoms or a serious impairment in social,
occupational, or school functioning.

Despite the lower GAF score of 50 on VA examination in December
1995, and even when concerning the veteran's complaints, the lack
of significant psychiatric findings leads to the conclusion that
prior to November 7, 1996, under the old rating criteria, that the
service-connected PTSD, including the depressive component, was not
productive of more that definite social and industrial impairment.

- 22 -

While at discharge from the veteran's VA hospitalization in 1995 it
was concluded that be was unemployable, the discharge diagnoses
included other nonservice- connected disabilities and there is no
indication that this particular conclusion was predicated solely
upon the severity of his service-connected psychiatric disability.
Indeed, quite the opposite conclusion is implied, i.e., that it was
a combination of service-connected (PTSD being the veteran's only
service-connected disorder) and nonservice-connected disabilities
that led to his being unemployable, in view of his relatively high
GAF score.

During the time since the new rating criteria became effective, on
November 7, 1996, until the effective date of the currently
assigned 100 percent schedular rating on March 31, 1997, there is
a paucity of clinical evidence on file as to the severity of the
veteran's service-connected psychiatric disability. While it is
undisputed that the findings during VA hospitalization in March and
April 1997 as well as on VA psychiatric examination in January
1998, demonstrate a significant increase in psychopathology above
that found during the VA hospitalization and rating examination in
1995, the evidence does not demonstrate that prior to VA
hospitalization psychiatric admission on March 31, 1997, that the
veteran had such psychopathology as to warrant an evaluation in
excess of 30 percent under the new rating criteria.

Specifically, there are essentially no psychiatric findings during
the time from November 7, 1996, until March 31, 1997.

Accordingly, an increased evaluation for service-connected PTSD is
not warranted during the time from June 1, 1995, to March 30, 1997.

Finally, the Board finds that there is no basis for an extra-
schedular rating pursuant to 38 C.F.R. 3.321(b)(1). That is, there
is no evidence that the PTSD was productive of disability which
could not be properly compensated under the regular schedular
rating criteria.

- 23 -

When, after considering all information and lay and medical
evidence of record, there is an approximate balance of positive and
negative evidence as to any material issue, VA shall give the
claimant the benefit of the doubt. 38 U.S.C.A. 5107(b) (West Supp.
2001). See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49
(2001) ("the VCAA simply restated what existed in section 5 701
regarding the benefit-of-the-doubt doctrine").

In reaching this decision, it is the judgment of the Board that the
preponderance of the evidence is against the claim for an effective
date prior to April 7, 1995, for service connection for PTSD and
against the claim for an evaluation in excess of 30 percent for
PTSD from June 1, 1995, to March 30, 1997.

ORDER

An effective date for service connection for PTSD prior to April 7,
1995, is denied.

An evaluation in excess of 30 percent for PTSD from June 1, 1995,
to March 30, 1997, is denied.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

- 24 -

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 25 -



